Citation Nr: 1627666	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residual scarring, status post laparoscopic inguinal hernia repair (hereinafter residual scarring) from December 28, 2011.

2.  Entitlement to a compensable disability rating for service-connected bilateral inguinal hernias, postoperative repair (hereinafter bilateral hernia repair), from December 28, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right ilio-inguinal neuralgia, postoperative repair (hereinafter neuralgia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.

In January 2015, the Board issued a decision that, in pertinent part, denied the Veteran's claims for a rating in excess of 10 percent for neuralgia prior to December 28, 2011, a rating in excess of 10 percent for residual scarring prior to December 28, 2011, and a compensable rating for service-connected bilateral hernia repair prior to December 28, 2011.  At that time, the Board also remanded the issue of entitlement to increased ratings for service-connected bilateral hernia repair and associated residuals, to include neuralgia and residual scarring, on and after December 28, 2011, to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court vacated the January 2015 Board decision with respect to the issue of entitlement to a rating in excess of 10 percent for neuralgia prior to December 28, 2011, and remanded that matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  The Joint Motion noted that the Veteran was not appealing the Board's denials of entitlement to higher ratings for service-connected residual scarring or bilateral hernia repair prior to December 28, 2011.  It further noted that the issue of entitlement to increased ratings for service-connected bilateral hernia repair and associated residuals, to include neuralgia and residual scarring, on and after December 28, 2011, was not before the Court given the Board's remand of that issue to the AOJ in January 2015.  Thereafter, however, the development the Board requested upon remand of that issue to the AOJ was completed, and it has since been returned to the Board, as well.

Based on the foregoing procedural history, the title page of this decision has been updated to accurately reflect the issues that are now pending before the Board, which include entitlement to increased ratings for bilateral hernia repair and residual scarring from December 28, 2011, and entitlement to a disability rating in excess of 10 percent for neuralgia throughout the claim period.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

Review of the Veteran's March 2013 hearing testimony indicates that the issue of entitlement to service connection for depression, to include as secondary to service-connected bilateral hernia repair and associated residuals, has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an evaluation in excess of 10 percent for service-connected neuralgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  From December 28, 2011, the Veteran has not had three or more scars that are unstable or painful or a scar that covers an area of at least 12 square inches.

2.  From December 28, 2011, the Veteran has not experienced recurrent hernias on either the right or the left side.


CONCLUSIONS OF LAW

1.  From December 28, 2011, the criteria for a disability rating in excess of 10 percent for residual scarring are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7338-7804 (2015).

2.  From December 28, 2011, the criteria for a compensable disability rating for bilateral hernia repair are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify provisions relating to the issues denied herein were satisfied by a March 2010 letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  That letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of a disability, described the different types of evidence available to substantiate a claim for a higher rating, informed him of the requirements to obtain a higher rating, and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of those claims, including the opportunity to present pertinent evidence.  For these reasons, the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied.  The RO has obtained service treatment records, VA treatment records, and private treatment records, and the Veteran has submitted lay statements and set forth his contentions during a Board hearing.  The Veteran has not identified any outstanding medical evidence that would be pertinent to the issues decided herein.

In addition, relevant VA examinations were conducted in December 2011 and June 2015.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Those examinations were adequate as they were based on a physical examination of the Veteran and provided the medical information needed to address the rating criteria relevant to the issues on appeal.  There is no evidence indicating that there has been a material change in the severity of the Veteran's bilateral hernia repair or associated scars since the 2015 examinations.

There has also been substantial compliance with the Board's January 2015 remand instructions.  The Veteran was given the opportunity to identify any additional private providers who had treated him for his bilateral hernia repair and any associated residuals, additional VA treatment records were associated with the claims file, he was afforded additional, adequate VA examinations, and his claim was readjudicated in an April 2016 supplemental statement of the case.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these issues but has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Increased Schedular Ratings

The Veteran is seeking increased ratings for his service-connected bilateral hernia repair and the resulting scars.  As already discussed, in January 2015, the Board denied higher ratings for those disabilities for the period prior to December 28, 2011.  Thus, the period still on appeal with respect to those disabilities is the period from December 28, 2011, forward.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Increased Rating for Bilateral Hernia Repair from December 28, 2011

The Veteran's service-connected bilateral hernia repair is currently evaluated as noncompensable under Diagnostic Code 7338 for inguinal hernias.  38 C.F.R. § 4.114 (2015).  Under Diagnostic Code 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable.  A post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  Additionally, a Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.

Based on the schedular criteria and the evidence of record, a compensable rating is not warranted for the Veteran's service-connected bilateral hernia repair at any time from December 28, 2011, because there is no evidence that he has had a hernia, on either side, that recurred since his laparoscopic bilateral inguinal hernia repair in June 2008.  In that regard, both a December 2011 VA examiner and a June 2015 VA examiner reported that they could not detect inguinal hernias on either the right or left side following physical examination of the Veteran.  The Veteran's treatment records also do not document hernias that have recurred.  Moreover, although the Veteran described chronic right inguinal pain during his 2011 VA examination, he reported that clinicians had told him the pain was related to nerve irritation in that area-a report that is supported by VA medical records documenting postoperative management of ilio-inguinal and genitofemoral nerve pain.  Furthermore, the Veteran told the 2015 VA examiner that he sought treatment from his primary care physician for pain but did not think a hernia had come back.

In concluding that a higher rating is not warranted, the Board acknowledges that the Veteran has described purchasing a belt or truss in an attempt to alleviate the pain he experiences in the region of his groin and that support by a belt or truss is discussed in the criteria for 10 and 20 percent disability ratings under Diagnostic Code 7338.  See 38 C.F.R. § 4.114.  However, also included in those criteria is the requirement that a hernia-either recurrent or irremediable-be present.  Id.  That requirement is not met here.  In any event, the 2011 VA examiner found that there was no indication for a supporting belt.  When the Veteran told the 2015 VA examiner that he purchased a belt on his own in 2013 because clinicians would not give him one, the examiner reported that she explained to the Veteran that a truss was for someone with an active hernia to prevent a loop of intestine from moving through the abdominal wall, not for putting pressure on a testicle as he was using it.  She told him that the reason VA would not prescribe him a truss was because he did not have an active hernia.

In summary, as the evidence of record reflects that the Veteran has not had a hernia on either side that has recurred since his 2008 laparoscopic bilateral inguinal hernia repair, a compensable disability rating from December 28, 2011, is not warranted.  Accordingly, the claim is denied.

Increased Rating for Residual Scarring from December 28, 2011

Turning to the claim for an increased disability rating for residual scarring, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 7338-7804 based on a painful scar on the right side associated with his prior hernia surgery.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Diagnostic Codes 7800 to 7805 pertain to scars.  38 C.F.R. § 4.118.  Diagnostic Code 7800 pertains to disfigurement of the head, face, or neck and is therefore not relevant in this case.  Diagnostic Code 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  Diagnostic Code 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar.  Pursuant to Diagnostic Code 7805, a scar may be rated on any disabling effect(s) not considered as part of Diagnostic Codes 7801-7804.

Based on the schedular criteria for scars and the evidence of record, a rating in excess of 10 percent for residual scarring is not warranted from December 28, 2011, as the Veteran does not have three or four unstable or painful scars or a scar that covers an area of at least 12 square inches.  

In that regard, the VA examinations conducted during the period under review do not include findings that entitle the Veteran to a higher rating.  A December 2011 VA examiner described three scars on the Veteran's anterior trunk related to his prior hernia surgeries.  She reported that the largest scar was a 5.5 centimeter linear scar related to the Veteran's in-service open right hernia surgery.  The other two scars were 1 centimeter-long scars related to the Veteran's post-service laparoscopic bilateral inguinal hernia repair.  The examiner found that the scars did not cause limitation of function.  Although the Veteran told the examiner that he had severe pain in his right groin that radiated to his scrotum and right thigh, the scars themselves were not reported to be painful, nor were they found to be unstable upon examination.  

He was afforded another VA examination in June 2015, at which time the examiner described three linear scars related to past hernia surgeries-a 6 centimeter abdominal scar associated with the Veteran's open right inguinal hernia repair, and two 1 centimeter scars associated with his subsequent bilateral laparoscopic inguinal hernia repair.  The examiner found that the scars were not painful or unstable.  She further noted that the scars associated with the Veteran's laparoscopic surgery were puncture marks, only, and found that the lower right abdominal scar was well healed and stable, without keloid, adhesion, tenderness, inflammation, or functional limitations.  Regarding all three scars, the examiner found that there was no evidence of non-healing, dehiscence, inflammation, keloid, tenderness, or any medical reason for the scars to limit the Veteran's functional activities.

The treatment records associated with the claims file also do not document scars that entitle the Veteran to a rating in excess of 10 percent.  Indeed, the Veteran has typically described pain radiating to his scrotum and right leg during treatment-identified by clinicians as nerve-related pain-rather than painful scars.  Notably, the Veteran is already in receipt of a separate rating for neuralgia associated with his bilateral hernia repair.  Moreover, during his 2013 Board hearing, the Veteran testified to having one painful scar, only, which he described as stable and approximately 3 inches long.

In summary, as the Veteran does not have three or four unstable or painful scars or a scar that covers an area of at least 12 square inches (77 sq. cm.), a rating in excess of 10 percent from December 28, 2011, for residual scarring is not warranted, and that claim must also be denied.

As the preponderance of the evidence is against the claims for higher ratings for bilateral hernia repair and residual scarring, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

III.  Extraschedular Considerations

The Board has also considered whether referral of these claims for extraschedular consideration is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes relating to inguinal hernias and scars, but the Veteran's disabilities are not productive of such manifestations.  Moreover, the Veteran is also separately rated for the neuralgia associated with his hernia repair-an issue addressed further in the remand portion of this decision, below.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Furthermore, to the extent that the Veteran has argued the rating criteria are inadequate to address his symptomatology, the evidence of record does not include indicia of an exceptional or unusual disability picture during the claim period, including hospitalization for or marked interference with employment due to, his service-connected bilateral hernia repair and residual scarring.  Accordingly, there is no basis for referral of those issues for extraschedular consideration.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residual scarring, status post laparoscopic inguinal hernia repair, from December 28, 2011, is denied.

Entitlement to a compensable disability rating for service-connected bilateral inguinal hernias, postoperative repair, from December 28, 2011, is denied.


REMAND

Regarding the remaining issue on appeal, pursuant to a Joint Motion, the Court vacated the Board's January 2015 denial of an increased rating for right ilio-inguinal neuralgia for the period prior to December 28, 2011.  The Joint Motion noted that the record included a diagnosis of genitofemoral nerve neuralgia in addition to a diagnosis of ilio-inguinal neuralgia and that it was unclear from the Board's decision whether the genitofemoral nerve condition was also contemplated by the assigned 10 percent rating.  After the Court remanded that issue to the Board for further development pursuant to the Joint Motion, the portion of the neuralgia claim from December 28, 2011, forward, which the Board had remanded for an additional VA examination in January 2015, was also returned to the Board.  Unfortunately, for the reasons discussed below, remand of the issue of entitlement to a rating in excess of 10 percent for neuralgia throughout the claim period is now needed.

Review of the medical evidence of record reflects that the Veteran returned to the private surgeon who performed his June 2008 bilateral inguinal hernia repair in April 2010 with a complaint of some discomfort in his right inguinal area.  The surgeon stated the Veteran might have some chronic irritation of the nerves, particularly the genitofemoral nerve, secondary to his hernia surgery.  Subsequent VA treatment records document the Veteran's continued complaints of right groin pain radiating into the scrotum and thigh, diagnoses of right ilio-inguinal and genitofemoral nerve neuralgia, and treatment that included nerve blocks and pulse radiofrequency to manage the pain.

The VA examination reports currently of record do not adequately address the neurologic residuals of the Veteran's bilateral hernia repair, including their severity.  See Barr, 21 Vet. App. at 312.  In that regard, a December 2011 VA examiner noted right ilio-inguinal and genitofemoral nerve neuralgia per the record but did not discuss the severity of either of those conditions, and the clinician who conducted the June 2015 VA examination the Board requested in its January 2015 remand listed right ilio-inguinal neuralgia as the only peripheral nerve diagnosis.  As a result, remand for an additional VA examination is necessary.

The Board will also use this opportunity to obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Then, schedule the Veteran for a VA peripheral nerves examination with a neurologist, if available, to ascertain the severity and manifestations of the neurologic residuals of his service-connected bilateral inguinal hernias, postoperative repair.  Any tests deemed necessary, to include electrodiagnostic testing, should be conducted.  Following review of the claims file, the examiner should respond to the following: 

(a) Please identify all nerves affected by complete or incomplete paralysis, neuritis, or neuralgia.  In doing so, please specifically discuss the April 2010 through May 2012 treatment records documenting the Veteran's diagnoses of and treatment for right ilio-inguinal and genitofemoral nerve neuralgia, as well as the symptoms he has described since 2009, including pain in the right groin that radiates to the right testicle, flank, and medial and anterior thigh, and a tingling sensation from the groin to the medial thigh.  If you find that the diagnoses of ilio-inguinal and genitofemoral nerve neuralgia do not confirm neurologic residuals of the Veteran's bilateral hernia repair that involve two or more separate nerves, please explain why that is so.

For each nerve affected by incomplete paralysis, neuritis, or neuralgia, please state the severity of that condition and explain the medical basis for the classification.

Please also explain what limitation of motion and function, if any, is caused by the paralysis of each affected nerve.

(b) For each nerve that you find is affected by complete or incomplete paralysis, neuritis, or neuralgia related to the Veteran's bilateral inguinal hernias, postoperative repair, what is the historical degree of impairment since 2009 due to that nerve?

A discussion of the underlying reasons for any opinions expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you are unable to provide an opinion without resorting to speculation, you must explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion.

3.  After completing the requested actions and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


